t c memo united_states tax_court sunbelt clothing company inc f k a unprinted t-shirt warehouse inc petitioner v commissioner of internal revenue respondent docket no filed date stanley l blend and elizabeth a dawson for petitioner melanie r urban for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and an addition_to_tax as follows accuracy-related_penalty fye deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number 1respondent has conceded the accuracy-related_penalty under sec_6662 for the years in issue after concessions the sole issue for decision is whether the amount of compensation paid_by petitioner to its officers daniel bennett and burton sokol was reasonable and thus deductible as a business_expense under sec_162 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and second stipulation of facts are incorporated herein by this reference petitioner is a catalog wholesaler of fashionable women's sportswear its principal_place_of_business was in san antonio texas at the time the petition was filed in this case petitioner was incorporated on date under the name unprinted t-shirt warehouse inc its name was changed to sunbelt clothing co on date 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner's original shareholders and their respective shareholdings were shareholder shareholdings daniel a bennett shares william p wylie shares john t wylie shares william w robbins shares james b morri sec_15 shares petitioner's original plan to issue shares of stock to william w robbins and shares of stock to james b morris was canceled due to their desire to cease active_participation in petitioner during petitioner's first year of operations mr bennett hired mr sokol as an employee to help him with the business on date mr sokol became a shareholder in petitioner by purchasing shares of stock from mr bennett and obtaining treasury shares from petitioner as a result of these transactions mr sokol and mr bennett each became a one- third shareholder of petitioner the final one-third was held by john t wylie and his son william with the exception of mr wylie and his son none of petitioner's shareholders were related to one another through blood or marriage on date the stock of william p wylie and john t wylie was redeemed by petitioner after that redemption messrs bennett and sokol became equal shareholders in petitioner prior to petitioner's incorporation mr bennett owned a printed t-shirt business which he started in or mr bennett chose to distinguish petitioner from other industry participants by creating sunbelt -branded product lines and distributing them through a company-designed catalog that was mailed directly to existing and potential customers the catalog was an efficient and economical way for petitioner to offer its clothing lines to a large number of customers without incurring the expenses associated with direct salespeople petitioner's initial catalog consisted of only two pages and was sent to customers found through trade journal advertisements or in the yellow pages petitioner's catalog expanded from pages in to approximately pages by during fiscal years ending date date and date petitioner produced eight catalogs per year which included four full-scale seasonal catalogs and at least four sale and special mailing catalogs petitioner mailed over big_number copies of each catalog to various wholesalers and retail customers from these mailings petitioner generated over big_number customers petitioner's customers have traditionally been small retail clothing and general merchandise stores orders for merchandise were processed using inhouse trained telephone personnel operating through phone banks at petitioner's offices petitioner worked with a large number of outside contractors to provide all its products for any given garment petitioner would typically work closely with other companies to design the garment and with manufacturers to develop and approve product samples coordinate raw materials production and insure that quality products were delivered on a timely basis bid proposals and product samples were solicited from several manufacturers and petitioner would contract for specific production amounts with one or more manufacturers during each of the fiscal years through petitioner purchased clothing products from to different manufacturers prior to petitioner's fiscal_year completed products were delivered to petitioner at one of six warehouses in san antonio texas sometime in fiscal_year mr bennett hired the architects and the builder and found the land to build a new big_number square foot distribution center to improve petitioner's inventory management and customer service capabilities mr bennett also contracted for a computerized state-of-the-art inventory tracking system to provide for more efficient order picking packing and billing operations mr bennett also implemented additional technological advancements such as wire- guided forklifts for the new distribution center as petitioner's president mr bennett was in charge of day- to-day operations during petitioner's formative years mr bennett took primary responsibility for originating the concepts for products choosing the colors for t-shirts and clothing to be manufactured and marketed determining the forecast of customer orders based on previous years' sales activity determining the quantity sizes and colors to order for the upcoming seasons of each product hiring and training personnel developing a marketing plan developing petitioner's customer base advertising and promotion and developing a plan to fill customer orders mr bennett was a hands-on manager involved in every aspect of petitioner's operations he was responsible for the development of petitioner's catalog which included the hiring of the photographers and models that were used to produce the catalogs he also approved the clothing sketches and colors for the photography sessions in addition mr bennett attended and directed the sessions which required traveling to the various locations mr bennett also worked with the catalog design personnel to review the approximately big_number slides taken for each catalog in order to decide on the layout of the catalog furthermore mr bennett determined how much space in a catalog to allocate to each product the layout of pictures in the catalog and which product photographs to pair with others during the years at issue sketches for photograph sessions were always approved by mr bennett before the session took place he also selected and approved each and every product to be included in the catalog mr bennett was also constantly researching products and fashion forecasts for national and international markets he also personally designed many of petitioner's products over the years mr bennett typically worked or more hours per week days a week mr bennett hired mr sokol as an employee because of mr sokol's qualifications in the textile industry mr sokol held a bachelor of science degree in textile engineering prior to coming to work for petitioner mr sokol worked in mexico for to years first as the general manager of a knitting firm and then as owner of a textile machinery sales firm mr sokol's duties during petitioner's formative years were to locate manufacturers to make the products according to mr bennett's specifications visit and inspect the factories to ensure they had adequate machinery and personnel to fill the volume of orders that petitioner would be demanding and assure that the products of the manufacturers met petitioner's quality control specifications in addition mr sokol oversaw the operations at petitioner's warehouse and maintained its facilities during the years in issue mr sokol was dealing with or more manufacturers mr sokol visited the manufacturing facilities throughout the united_states and abroad so that quality control and on-time supply could be assured in addition mr sokol oversaw petitioner's inventory operations at six separate warehouse locations mr sokol worked full time for petitioner as well as many weekends and late nights on date petitioner redeemed all of mr sokol's stock leaving mr bennett as the sole shareholder there was no connection between the redemption of mr sokol's stock and the compensation previously paid to mr bennett and mr sokol during the years in issue the purpose of the redemption was to allow mr sokol to retire nevertheless after the redemption he remained as a part-time_employee of petitioner working significantly reduced hours taking more vacations and receiving less pay all at his own initiative mr sokol worked for petitioner until his death on date in petitioner entered into a continuing guaranty with texas commerce bank-san antonio for dollar_figure million mr bennett personally guaranteed petitioner's obligation in mr sokol agreed to guarantee personally petitioner's line-of-credit in petitioner's credit line was amended and increased to dollar_figure million in the line-of-credit was increased again to dollar_figure million and mr sokol was removed as a guarantor petitioner prospered under the leadership of messrs bennett and sokol the following chart reflects the yearly increases in petitioner's gross_sales net_income shareholder equity and return on equity based on beginning of year equity gross net shareholder return on equity fye sales equity based on beg year income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent 1in fiscal_year petitioner changed its fiscal_year end to july which resulted in a short fiscal_year from date to date 2in fiscal_year petitioner's taxable_year was changed to a week fiscal_year ending on the closest sunday to july 3adjusted for the buyout of mr sokol's stock which occurred on date on date petitioner's board_of directors mr bennett and mr sokol met to summarize and consolidate into one writing the formal and informal meetings of the board_of directors concerning the dividend policy of petitioner petitioner's board_of directors resolved that prior to payment of substantial dividends the following would need to be accomplished the compensation due key personnel of petitioner would need to be paid adequate reserves to fund 2the parties have stipulated the accuracy of these figures existing operations would need to be maintained adequate reserves to accommodate planned sales expansion and product-line expansion forecasted to be substantial for the years following the date meeting would need to be maintained reserves to facilitate the anticipated construction of a major warehouse facility would need to be set_aside and adequate reserves to facilitate expansion of petitioner's operations overseas would need to be established the dividends_paid by petitioner during the fiscal years at issue were shares dividends dividends fye outstanding paid per share dollar_figure dollar_figure big_number big_number mr bennett petitioner's president and mr sokol petitioner's treasurer and later vice president were authorized to receive salaries for their day-to-day work as petitioner's employees nevertheless in order to maintain adequate cash_flow at the beginning of petitioner's operations mr bennett waived any salary payments through date as reflected in the minutes of petitioner's annual meeting of directors on date mr bennett further agreed to accept only dollar_figure as monthly compensation after date in return for a resolution on behalf of petitioner to more adequately compensate mr bennett and to reimburse mr bennett by adequately improving his salary at such future date as the corporation is in a position to do so mr sokol also agreed to work for an amount less than his normal wage rate in return for petitioner's promise to provide additional future compensation at such time as petitioner's cash_flow permitted from incorporation through fiscal_year petitioner paid messrs bennett and sokol the following salaries fye mr bennett mr sokol -0- n a -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during the years in issue compensation_for messrs bennett and sokol was determined on an annual basis by mutual agreement even though messrs bennett and sokol were equal shareholders during fiscal years and their compensation was unequal because their contributions and responsibilities were not the same in fiscal_year mr sokol's compensation was reduced significantly reflecting the reduction in his responsibilities and time commitment during fiscal years through messrs bennett and sokol were paid the following salaries fye mr bennett mr sokol dollar_figure dollar_figure big_number big_number big_number big_number petitioner deducted these amounts in the notice_of_deficiency respondent disallowed petitioner's deductions for salaries paid to messrs bennett and sokol that were in excess of the following amounts fye mr bennett mr sokol dollar_figure dollar_figure big_number big_number big_number 1n a 1compensation paid to mr sokol for the fiscal_year is not in dispute opinion the sole issue for decision is whether the amounts petitioner paid to messrs bennett and sokol from fiscal years through constituted reasonable_compensation for services rendered within the meaning of sec_162 sec_162 allows as a deduction a reasonable allowance for compensation_for_personal_services actually rendered respondent concedes that the amount of any compensation found to continued whether the compensation is reasonable is a question to be resolved on the basis of an examination of all the facts and circumstances of the case 73_tc_1142 respondent's determination is presumed correct and petitioner bears the burden of proving the reasonableness of the compensation rule a 290_us_111 in addressing the reasonableness of compensation courts have considered a number of factors including the employee's qualifications the nature extent and scope of the employee's work the size and complexities of the employer's business a comparison of salaries paid with the employer's gross and net_income the prevailing general economic conditions a comparison of salaries paid with distributions and retained earnings the prevailing rates of compensation_for comparable positions in comparable concerns the amount of compensation paid to the particular employee in previous years and the salary policy of the employer as to all employees 853_f2d_1267 5th cir affg tcmemo_1986_407 819_f2d_1315 5th cir affg tcmemo_1985_267 home interiors gifts inc v commissioner continued be reasonable was paid for services rendered supra pincite6 no single factor is determinative rather we must consider and weigh the totality of facts and circumstances in arriving at our decision rutter v commissioner supra pincite owensby kritikos inc v commissioner supra pincite employee's qualifications an employee's superior qualifications for his or her position with the business may justify high compensation see eg home interiors gifts inc v commissioner supra pincite 59_tc_338 by virtue of their training experience creativity and dedication both messrs bennett and sokol were exceptionally qualified for petitioner's business together they understood and controlled every aspect of petitioner's operations mr bennett was the creative force behind petitioner's catalog its sole marketing tool complementing mr bennett's creativity was the experience of mr sokol a textile engineer who had worked in the textile industry for over years petitioner's profitability rested upon its sales the primary reasons for petitioner's sales growth and success were messrs bennett's and sokol's ambition creativity vision and energy see home interiors gifts inc v commissioner supra pincite dave fischbein manufacturing co v commissioner supra nature extent and scope of the employee's work an employee's position hours worked duties performed and general importance to the success of a business may justify high compensation home interiors gifts inc v commissioner supra pincite in this case the history of messrs bennett's and sokol's contributions to petitioner must be considered rather than just their contributions during the years in issue because the compensation petitioner paid to them during the years in issue represents in part an attempt to rectify prior undercompensation mr bennett was petitioner's key_employee and the main reason for its success as president he was the driving force behind petitioner's business from its inception mr bennett was responsible for the designing and selection of the clothes petitioner sold he was also responsible for the design and creation of petitioner's catalog--its sole method of advertising mr bennett ensured that the catalog was photographed assembled printed and mailed to his specifications he also oversaw in- house store order operations forecasting demand developing a customer base overseeing facilities construction and working with banks to ensure financial stability for petitioner mr sokol's responsibilities were more limited than mr bennett's but his compensation was also considerably less mr sokol nevertheless performed a wide variety of activities which contributed to the success of a very successful company as petitioner's vice president and treasurer mr sokol was responsible for petitioner's bank relations purchasing inventory as well as sourcing the products ie finding and hiring the manufacturers then verifying the quality as part of his sourcing responsibilities mr sokol inspected the operations of to different manufacturers in order to determine their manufacturing capabilities messrs bennett and sokol worked long hours for petitioner both worked weekends and week nights in addition to the 40-hour workweek they often worked together afterhours at mr sokol's home they performed all petitioner's executive and managerial functions and performed or oversaw virtually all its day-to-day activities petitioner's growth and prosperity were due directly to their skills dedication and creativity courts have also considered whether an employee personally guaranteed his or her employer's debt in determining whether the employee's compensation is reasonable in certain situations an employee's personal guaranty of his or her employer's debt may entitle the employer to pay a greater salary to the employee than the employer would otherwise have paid see owensby kritikos inc v commissioner f 2d pincite n r j nicoll co v commissione59_tc_37 see also acme constr co v commissioner tcmemo_1995_6 boca constr inc v commissioner tcmemo_1995_5 here both messrs bennett and sokol personally guaranteed the repayment of petitioner's multi- million dollar revolving line-of-credit size and complexities of the employer's business courts have considered the size and complexity of a taxpayer’s business in deciding whether compensation is reasonable 528_f2d_176 10th cir affg 61_tc_564 petitioner's gross sales--an indicator of its size--were dollar_figure dollar_figure and dollar_figure respectively for fiscal years and by petitioner's operations involved rental space in six separate warehouses and eventually required the construction of a big_number square foot distributing center with a computerized inventory tracking system to handle the sales volume in addition petitioner employed approximately people during the years in issue comparison of salaries paid to net and gross_income courts have compared sales net_income and capital value to amounts of compensation in deciding whether compensation is reasonable owensby kritikos inc v commissioner supra pincite6 home interiors gifts inc v commissioner t c pincite6 during the fiscal years through petitioner paid messrs bennett and sokol less compensation than they were entitled to petitioner increased its yearly gross_sales from dollar_figure in fiscal_year to dollar_figure by fiscal_year for the years in issue messrs bennett's and sokol's salaries as a percentage of gross_sales gross_profit net_income before deducting their compensation and after paying taxes and taxable net_income before deducting their compensation were gross gross net taxable fye sales profit income income dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent averages dollar_figure percent dollar_figure percent dollar_figure percent percent dollar_figure we find that these percentages are reasonable in light of the qualifications of messrs bennett and sokol the nature extent and scope of their work and the years of prior undercompensation see eg pulsar components intnl inc v commissioner tcmemo_1996_129 acme constr co v commissioner supra boca constr inc v commissioner supra universal manufacturing co v commissioner tcmemo_1994_367 l b pipe supply co v commissioner tcmemo_1994_187 automotive inv dev inc v commissioner tcmemo_1993_298 paramount clothing co v commissioner tcmemo_1979_64 general economic conditions this factor helps to determine whether the success of a business is attributable to general economic conditions as opposed to the efforts and business acumen of the employees general economic conditions may affect a business' performance and indicate the extent if any of the employees' effect on the company adverse economic conditions for example tend to show that an employee's skill was important to a company that grew during hard times respondent contends that the dramatic increase in gross_sales was not caused solely by the efforts of messrs bennett and sokol but rather that the general economic conditions of the times had a great impact on petitioner's business just prior to and during the years in issue respondent argues that the increase in sales was for the most part a fortuitous circumstance petitioner's gross_sales rose from dollar_figure in fiscal_year to dollar_figure in fiscal_year to dollar_figure in fiscal_year an overall increase of percent if the economic conditions were indeed favorable during this period we would expect to see a corresponding increase in sales for the industry in general however the evidence shows that the industry remained relatively stagnant over this period respondent's own expert lists the sales figures of companies in the clothing industry during and the combined sales for these companies dropped from dollar_figure in to dollar_figure in and rebounded to dollar_figure in this translates to an overall increase of only percent during this period consequently we find that the increase in petitioner's sales while partly due to fortuitous market circumstances was due primarily to the insight and hard work of messrs bennett and sokol comparison of salaries paid with distributions to messrs bennett and sokol and retained earnings the failure to pay more than minimal dividends may suggest that reported compensation actually is in whole or in part a dividend owensby kritikos inc v commissioner f 2d pincite4 500_f2d_148 8th cir affg tcmemo_1973_130 corporations however are not required to pay dividends indeed shareholders may be equally content with the appreciation 4respondent's expert francis x burns of the ipc group llc prepared a report on the compensation of messrs bennett and sokol this report is discussed infra of their stock caused for example by the retention of earnings owensby kritikos inc v commissioner supra home interiors gifts inc v commissioner t c pincite petitioner paid dollar_figure in dividends in fiscal years and and dollar_figure in dividends in fiscal_year whether to pay a dividend and the amount thereof were business decisions made by petitioner's board_of directors as explained in the date minutes of petitioner's board_of directors meeting the decision whether to pay dividends was based on petitioner's need to make up past undercompensation of its officers assure current growth assure future growth allow for expansion into a new big_number square foot distribution center and prepare for anticipated overseas expansion we decline to second-guess the board_of director's business judgment under the facts of this case we view its decisions concerning the payment of dividends and the amounts thereof as reasonable business decisions in reviewing the reasonableness of an employee's compensation courts often look at whether a hypothetical shareholder would have received a fair return on his investment after the payment of the compensation in question owensby kritikos inc v commissioner supra pincite7 a hypothetical investor in petitioner would have realized the following returns on equity for the years in issue dollar_figure percent for dollar_figure percent for and dollar_figure percent for in addition to the fact that the increase in petitioner's retained earnings most likely increased the value of its stock we believe that a hypothetical investor would have considered petitioner's performance for this period impressive prevailing rates of compensation_for comparable positions in comparable companies both petitioner and respondent rely on expert testimony with respect to this factor we weigh an expert's testimony in light of his or her qualifications and considering all credible_evidence in the record depending on what we believe is appropriate under the facts and circumstances of the case we may either reject or accept an expert's opinion in its entirety or accept selective portions of it 304_us_282 seagate technology inc v 5these return-on-equity roe figures are calculated by dividing net_income by the shareholder equity at the beginning of the year respondent argues that the petitioner's roe should be calculated using the average of the beginning and ending shareholder equity rather than beginning equity as petitioner suggests respondent contends that under the average equity method petitioner's roe during the years in issue was actually dollar_figure percent for dollar_figure percent for and dollar_figure percent for while respondent's roe is lower we still find the figures impressive thus even if we were to adopt the average equity method in calculating petitioner's roe the results obtained would not change our conclusion commissioner 102_tc_149 86_tc_547 respondent presented the reports and testimony of francis x burns of the ipc group llc ipc mr burns and ipc specialize in valuing intellectual_property and intangible assets and in transfer_pricing issues mr burns chose peer group companies and then compared the net sales average gross margin and number of employees of those peer group companies to petitioner after determining that mr bennett's position most resembled a chief_executive_officer ceo and that mr sokol's position most resembled a chief operating officer coo mr burns then compared the ceo's and coo's of his peer group to messrs bennett and sokol the criteria mr burns used to compare messrs bennett and sokol to his peer group were limited however to age number of years of industry experience and various positions held by the executives at trial mr burns testified that he did not specifically consider whether messrs bennett or sokol had duties more expansive than the traditional ceo and coo nor did he consider the relative values of each executive to petitioner mr burns concluded that a reasonable_compensation for mr bennett would be the average of the interquartile range6 of the 6the interquartile range is the range of values encompassing the middle percent of a sample group peer group ceo's or dollar_figure dollar_figure and dollar_figure for fiscal years and respectively using similar techniques mr burns provided estimates of mr sokol's reasonable_compensation for fiscal years and of dollar_figure and dollar_figure respectively relying on mr burns' report respondent essentially argues that messrs bennett and sokol are entitled to no more than the industry average we do not find this argument persuasive the regulations promulgated under sec_162 direct a comparison of salaries paid_by similar businesses to similar employees under similar circumstances sec_1_162-7 income_tax regs however sec_162 is not designed to regulate businesses by denying them a deduction for the payment of compensation in excess of the norm in cases where other factors call for higher compensation home interiors gifts inc v commissioner t c pincite respondent also introduced the report and testimony of sigmund wesolowski mr wesolowski was the former president of pandora inc pandora a manufacturer seller and distributor of sportswear respondent argues that pandora and petitioner were similar companies and that mr wesolowski and mr bennett held similar positions respondent contends that mr wesolowski and mr bennett should therefore receive similar compensation we do not agree however that either the companies or the positions were that similar pandora did percent of its own manufacturing while petitioner contracted with outside manufacturers to provide all its products in addition mr bennett performed many of the duties and was responsible for many of the tasks that mr wesolowski shared with or delegated to other employees and managers finally we cannot ignore the fact that pandora went out of business in shortly after mr wesolowski left the company consequently we do not find the comparisons of petitioner and mr bennett to pandora and mr wesolowski compelling petitioner's expert joseph p gallagher of the hay group an international management consulting firm valued messrs bennett's and sokol's services under the hay guide chart-profile method of job evaluation this methodology requires assigning points to each executive for know-how problem solving and accountability associated with the job requirements and talents of that executive and then comparing those points to a data base 7in his expert report mr wesolowski states that his base salary was dollar_figure and that he also received yearend contractual incentives based on the performance of the company in addition to stock_options which he did not exercise although he provides a hypothetical salary based on this plan mr wesolowski does not state the exact compensation he received in any year consisting of several hundred annually surveyed companies in order to assign a base compensation value for each officer mr gallagher also considered the performance of petitioner by examining its financial data from this data mr gallagher concluded that petitioner has attained an exceptional level of accomplishment which strongly suggests that the key executives messrs bennett and sokol should be richly rewarded for their financial stewardship consequently mr gallagher concluded that pay levels for messrs bennett and sokol should be well in excess of the market median after calculating an appropriate amount of direct compensation mr gallagher determined that a reasonable_compensation package for messrs bennett and sokol would also include an amount necessary to fund a pension_plan to provide a competitive retirement income as well as profit sharing to recognize petitioner's exceptional performance mr gallagher's conclusions are expressed as follows appropriate compensation_for mr bennett direct pension profit total actually fye compensation plan sharing compensation paid difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number appropriate compensation_for mr sokol direct pension profit total actually fye compensation plan sharing compensation paid difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure although we do not rely solely on mr gallagher's conclusions in this regard we do find his qualifications in the area of executive compensation superior to those of mr burns in addition mr gallagher contemplated many of the same factors considered by this and other courts in developing his compensation plan for messrs bennett and sokol therefore we find his conclusions regarding the reasonable_compensation of messrs bennett and sokol persuasive compensation paid in prior years an employer may deduct compensation paid to an employee in a year although the employee performed the services in a prior year 281_us_115 see also r j nicoll co v commissioner t c pincite and the cases cited therein we find that messrs bennett and sokol were undercompensated in the years prior to those in issue mr burns respondent's expert concluded that both messrs bennett and sokol were undercompensated during the early years of petitioner mr burns estimated that mr bennett was undercompensated a total of dollar_figure for the years to however mr burns concluded that mr bennett's salary increase in more than recovered this prior undercompensation in addition mr burns estimated that mr sokol was undercompensated a total of dollar_figure during the same period in mr sokol's case however mr burns calculated that the prior undercompensation was not recovered until sometime in the record reveals that both messrs bennett and sokol were undercompensated as far back as however mr burns' calculations for undercompensation only go back to additionally mr burns calculated the amount of undercompensation using the same method he used to figure the reasonable_compensation for messrs bennett and sokol in the years in issue we have already explained why we have declined to apply mr burns' calculation to the years in issue we likewise find his determination of underpayment in the prior years to be low we find that the compensation paid to messrs bennett and sokol during the years in issue was in part reimbursement of compensation earned in prior years employer's salary policy as to all employees courts have considered salaries paid to other employees of a business in deciding whether compensation is reasonable home interiors gifts inc v commissioner t c pincite we look to this factor to determine whether messrs bennett and sokol were compensated differently than petitioner's other employees solely because of their status as shareholders petitioner deducted total salaries of dollar_figure dollar_figure and dollar_figure in fiscal years and respectively as a percentage of total salaries paid messrs bennett and sokol received dollar_figure percent in dollar_figure percent in and dollar_figure percent in even though they constituted less than percent of petitioner's employees respondent contends that these figures constituted a significant proportion of petitioner's total salary costs these percentages do not necessarily indicate that the level of compensation paid to messrs bennett and sokol was a function of ownership rather than management responsibility a reasonable longstanding and consistently applied compensation plan negotiated at arm's length for example is evidence that compensation is reasonable owensby kritikos inc v commissioner f 2d pincite in determining whether an arm's-length negotiation occurred between petitioner and messrs bennett and sokol we find the comparison between messrs bennett's and sokol's shareholding percentages and their respective compensations most persuasive messrs bennett and sokol although equal shareholders received the following percentages of total officer salary fye mr bennett mr sokol dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent dollar_figure percent n a messrs bennett and sokol each owned percent of petitioner each was a board member with equal control messrs bennett and sokol were not in any way related to one another and had no incentive or outside pressures to pay the other any amount other than that which was fair and reasonable to petitioner nevertheless the amount of compensation paid to messrs bennett and sokol was not in proportion to their shareholdings respondent has stipulated that petitioner's redemption of mr sokol's shares was not tied to his compensation based on all the facts it is reasonable to conclude that messrs bennett's and sokol's compensation was bargained for at arm's length and was not a disguised_dividend see owensby kritikos inc v commissioner supra pincite indeed mr sokol sought the advice of his personal certified_public_accountant mr gene barber regarding the issue of reasonable_compensation prior to mr sokol's negotiations with mr bennett on this issue mr barber testified that he met with mr bennett on behalf of mr sokol to discuss the relative values of messrs bennett and sokol to petitioner following this meeting it was mr barber's opinion that the services rendered by mr bennett were more valuable to petitioner than the services rendered by mr sokol based on his research mr barber recommended several different compensation plans to mr sokol regarding various methods to allocate compensation between mr sokol and mr bennett conclusion based upon all the facts and circumstances of this case we hold that the amounts that petitioner deducted in fiscal years and as compensation to messrs bennett and sokol are reasonable therefore petitioner is entitled to deductions for officer compensation in the amounts claimed decision will be entered for petitioner 8we place no reliance on mr barber's opinion other than to show that mr sokol sought his advice in what appears to be an arm's-length negotiation over the amount of mr bennett's compensation
